DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 4 each disclose “the mixing ratio…is determined by Rietveld analysis of XRD patterns”.  As such, the limitations of claims 3 and 4 do not appear to structurally further limit the structure of claim 1, from which claims 3 and 4 ultimately depend.  Rietveld analysis appears to be exactly what it says – an analysis of XRD patterns for a given material.  No further structural manipulation is done to the positive electrode active materials themselves via said analysis.  As such, claims 3 and 4 are determined to not further limit the structural limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2018/200631, citations from Manthiram et al. US 2020/0203765).
Regarding claims 1 and 2, Manthiram et al. discloses in Figs 1-31, a positive electrode ([0069]) for a lithium ion battery ([0003], [0010]), comprising: a positive electrode current collector ([0100]) and a positive electrode mixture layer ([0069]) formed on the positive electrode current collector ([0100]), wherein the positive electrode mixture layer ([0069]) contains a first positive electrode active material composed of LiVPO4F ([0069]) and a second positive electrode active material composed of LiVP2O7 ([0069]).


Manthiram et al. does not explicitly disclose a mixing ratio of the first positive electrode active material and the second positive electrode active material contained in the positive electrode mixture layer is represented by (1-x)LiVPO4F+xLiVP207 (x is a mass ratio, 0<x<0.21, or 0.03<x<0.21).
As the battery chemical stability and electrical performance are variables that can be modified, among others, by adjusting said mixture of electrode materials, with said chemical stability and electrical performance both varying as the mixture of electrode materials (see Manthiram et al., [0003], [0006], [0069], [0078]) is varied, the precise mixture of electrode materials would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed mixture of electrode materials cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the mixture of electrode materials in the material mixture of Manthiram et al. to obtain the desired balance between the battery chemical stability and electrical performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 3 and 4, Manthiram et al. discloses all of the claim limitations as set forth above.  Further, regarding the limitations, “ wherein the mixing ratio of the first positive electrode active material and the second positive electrode active material in the positive electrode mixture layer is determined by Rietveld analysis of XRD patterns”, which is the recitation of a method of analyzing said positive electrode mixture layer, the examiner notes that the determination of patentability is determined by the recited structure of the material mixture and not by a method of analyzing said structure.  A claim containing a recitation with respect to the manner in which a claimed material mixture is made/analyzed does not differentiate the claimed apparatus from a prior art material mix if the prior art material mix teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.

Regarding claim 5, Manthiram et al. discloses in Figs 1-31, a lithium ion battery ([0003], [0010]) comprising the positive electrode for a lithium ion battery as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hautier et al. (US 2014/0246619) discloses in Figs 1-6, a lithium ion battery ([0004]) including positive electrode materials comprising lithium / vanadium phosphate fluoride materials therein ([0057]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/      Primary Examiner, Art Unit 1725